Case 2:20-cv-08909-DSF-PD Document 12 Filed 11/17/20 Page 1 of 1 Page ID #:40




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 L. RAY HARMON                         CASE NO.
                                       2:20−cv−08909−DSF−PD
              Plaintiff(s),
       v.                               Order to Show Cause re
 NU−WAY CAR WASH, et al.                Dismissal for Lack of
                                        Prosecution
             Defendant(s).




      Generally, defendants must answer the complaint within 21 days after
    service or 60 days if the defendant is the United States. Fed. R. Civ. P.
    12(a)(1).
       In this case, Nu−Way Car Wash, Edward Mnoian and April L. Mnoian
    failed to plead or otherwise defend within the relevant time. The Court orders
    plaintiff to show cause in writing on or before December 1, 2020 why the
    claims against the non-appearing defendant(s) should not be dismissed for
    lack of prosecution. Failure to respond to this Order may result in sanctions,
    including dismissal for failure to prosecute.

      IT IS SO ORDERED.

 Date: November 17, 2020                    /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
